    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1(b)                            Order Filed on September 9, 2021
                                                                               by Clerk
    Montgomery McCracken Walker & Rhoads LLP                                   U.S. Bankruptcy Court
    David M. Banker, Esq.                                                      District of New Jersey
    Liberty View
    457 Haddonfield Road
    Suite 600
    Cherry Hill, NJ 08002
    -and-
    437 Madison Avenue
    24th Floor
    New York, NY 10022
    P: 212-867-9500
    F: 212-599-5085
    Email: dbanker@mmwr.com
    Attorneys for Hanjin Shipping Co., Ltd.
    In re:
                                                             Case No.:    16-27041 (JKS)
                                         1
    HANJIN SHIPPING CO., LTD.,
                                                             Chapter:     15

              Debtor in a Foreign Proceeding                 Judge:        Hon. John K. Sherwood



             ORDER DENYING HANJIN SHIPPING CO., LTD’S CROSS MOTION TO
                      COMPEL GEODIS USA, LLC TO ARBITRATE
    The relief set forth on the following pages, numbered two (2) and three (3), is hereby
ORDERED.




DATED: September 9, 2021




1
        The last four digits of Hanjin Shipping Co., Ltd.’s Business Registration Number are 1835. The Debtor’s
main corporate and mailing address is 659 Gonghang-daero Gangseo-gu, Seoul 07557, Korea.
Debtor:           Hanjin Shipping Co., Ltd.
Case No.          16-27041 (JKS)
Caption Order:    Order Denying Hanjin Shipping Co., Ltd’s Cross Motion to Compel Geodis
                  USA, LLC to Arbitrate

       THIS MATTER having been opened to the Court upon the motion (the “Motion”) of

Geodis USA, LLC (“Geodis”) for relief from paragraph 5(e) of the Court’s Final Order

Granting Recognition of Foreign Main Proceeding and Certain Related Relief Pursuant to

Sections 362, 365(e), 1517, 1520, 1521 and 105(a) of the Bankruptcy Code (the “Final

Recognition Order”) [Docket No. 486] to permit Geodis to initiate and pursue an action seeking

a declaratory judgment (the “Declaratory Judgment Action”) against debtor Hanjin Shipping Co.,

Ltd. (the “Debtor”) in the United States District Court for the Southern District of New York (the

“District Court”); and upon Hanjin Shipping Co., Ltd’s (a) Objection (the “Objection”) to

Motion of Geodis USA, LLC for Relief from Paragraph 5(e) of the Final Recognition Order To

Permit Declaratory Judgment Action Against the Debtor in Federal District Court and,

(b) Cross Motion (the “Cross Motion”) to Compel Geodis USA, LLC To Arbitrate [Docket No.

792], Geodis USA, LLC’s Objection to Hanjin Shipping Co., Ltd’s Cross-Motion to Compel

Geodis USA, LLC to Arbitrate [Docket No. 794], Hanjin Shipping Co., Ltd’s Reply to Geodis’

Objection to Hanjin Shipping Co., Ltd’s Cross-Motion to Compel Geodis USA, LLC To Arbitrate

[Docket No. 795]; and all parties in interest having been heard or having had the opportunity to

be heard regarding the relief sought in the Motion and the Objection; and the Court having

reviewed and considered the Motion, the Objection, and their related Notices, the arguments of

counsel made at the hearing(s) before this Court on the Motion (the “Hearing”); and after due

deliberation thereon, and good cause appearing therefor, and due and proper notice of the Motion

and the Objection having been provided, and it appearing that no other or further notice need be




                                               -2-
Debtor:            Hanjin Shipping Co., Ltd.
Case No.           16-27041 (JKS)
Caption Order:     Order Denying Hanjin Shipping Co., Ltd’s Cross Motion to Compel Geodis
                   USA, LLC to Arbitrate

provided; and upon the record of the hearing on August 31, 2021; and after due deliberation and

sufficient cause appearing therefor, it is hereby

       FOUND, DETERMINED AND ORDERED THAT:

       1.      The Cross Motion to compel Geodis to Arbitrate is DENIED WITHOUT

PREJUDICE, and all of Hanjin Shipping Co., Ltd’s arguments and claims are preserved.

       2.      The terms of this Order shall be effective and enforceable immediately upon entry

notwithstanding the fourteen-day stay provided for in Fed. R. Bank. P. 4001(a)(3) or any other

provision in the Bankruptcy Code or Federal Rules of Bankruptcy Procedure to the contrary.

       3.      This Court shall retain jurisdiction with respect to any and all matters or disputes

arising from or related to the implementation or interpretation of this Order.




                                                -3-
